Title: To Thomas Jefferson from Granville Sharp Pattison, 15 March 1825
From: Pattison, Granville Sharp
To: Jefferson, Thomas


Dear Sir,
Baltimore
March 15th 1825
your communication of date the 12th March, I have this evening received, and in answer to its contents, I beg leave to state that I have already disposed of my Museum, to the university of Maryland.I have just recovered from a very severe indisposition, which has confined me to bed for the last three weeks and I am busily employed, in making arrangements for my departure for Europe, where I propose to spend the Summer, and return to Baltimore to commence my lectures the beginning of November. This I mention, for the purpose of offering you my services whilst there, in procuring for your Institution either apparatus or Anatomical preparation. I shall visit both London and Paris, and should you have no more able agent in these cities, you may depend upon my fulfilling any commission you may think fit to charge me with, to the best of ability—I have no idea, that a pitiful jealousy should exist between rival schools.—Their multiplication,   ought merely to have the effect of stimulating each, to encreased exertions, by so doing, the Medical Science of the U. States will be elevated, and  the character of her physicians exalted. Surely, every liberal mind ought to desire, “Palman qui medicant ferat”—As I sail in the Packet Ship from New Castle on the 20th Inst, should you wish to communicate with me, you can address your letters “Professor Pattison Blysthwood Square. Glasgow.”I have taken the liberty to enclose a note for professor Dunglison of your University.I have the Honour to be, Dear Sir, your obt St.Granville Sharp Pattison